SCHWARTZ, Chief Judge.
The only disputed issue in this unemployment compensation proceeding was whether the claimant was “able and available” for work under sections 443.036(1),(6) and 443.091(l)(c)l, Florida Statutes (1999). On this point, the appeals referee found as follows:
The claimant is of Cuban nationality and entered the United States on December 14, 1960. The claimant also has a valid driver’s license and an unrestricted social security card and an I 94 with no restrictions.
The record shows that the claimant has sufficient documentation to authorize his work status in the United States. Accordingly, the referee concludes that the claimant is authorized to work in this country.
For no discernible reason, this plainly correct determination was reversed by the Unemployment Appeals Commission, with an accompanying and similarly erroneous order for Mancebo to return the benefits he had already received. That decision was plainly wrong and is itself reversed. The cause is remanded with directions to vacate the order of recoupment and to award the appellant the full amount of benefits claimed.